UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                     Order of Restitution

                v.                                                               18 Cr. 655 (VSB)

 Elijah Grizzard,
                                                                  3/27/2020
                            Defendant.


        Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Kyle A. Wirshba, Assistant United

States Attorney, of counsel; the presentence investigation report; the Defendant’s conviction on

Count One of the above Information; and all other proceedings in this case, it is hereby ORDERED

that:

        1. Amount of Restitution. Elijah Grizzard, the Defendant, shall pay restitution in the total

amount of $45,166 to the victim of the offense charged in Count One of the Information. The

name, address, and specific amount owed to the victim is set forth in the schedule attached hereto.

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the

new address without further order of this Court.

        2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and

several with that of any other defendants ordered to make restitution for the offenses in this matter.

Defendant’s liability for restitution shall continue unabated until either the Defendant has paid the

full amount of restitution ordered herein, or every victim has been paid the total amount of his loss

from all the restitution paid by the Defendant and co-defendants in this matter.

        3. Interest. Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest is waived because the

defendant lacks the ability to pay.
09.10.2013
       4. Timing. The obligations under in this Order shall not begin until the Defendant

completes, or otherwise leaves, the inpatient rehabilitation program in which he is presently

enrolled.

       5. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Office, as need be to effect and enforce

this Order, without further order of this Court.

Dated: New York, New York
              27
       March ____, 2020

                                              ________________________________
                                              HON. VERNON S. BRODERICK
                                              UNITED STATES DISTRICT JUDGE
